ORDER
PER CURIAM
Mississippi Lime Company and ACE American Insurance Company appeal from a final award issued by the Labor and Industrial Relations Commission finding Earl Resinger sustained 6 percent permanent partial disability due to tinnitus caused by his employment. Finding that the Commission’s decision is supported by competent and substantial evidence, we affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).